UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4671


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICKY JOE FRASHURE,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:10-cr-00091-IMK-JSK-1)


Submitted:   December 6, 2011             Decided:   April 24, 2012


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, FEDERAL PUBLIC DEFENDER OFFICE, Clarksburg,
West Virginia, for Appellant. William J. Ihlenfeld, II, United
States Attorney, Zelda E. Wesley, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ricky Joe Frashure pled guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2006). He argues on appeal that the district court

imposed improper conditions of supervised release.                              Finding no

error, we affirm.

             The eight contested conditions of supervised release

include      psycho-sexual       evaluations,               psychological            testing,

possible        sex-offender     treatment,               restrictions          on     future

employment, and other restrictions on Frashure’s contact with

minor children.        Because “district courts have broad latitude to

impose    conditions     on    supervised          release,”      this    court       reviews

such conditions only for abuse of discretion.                           United States v.

Armel, 585 F.3d 182, 186 (4th Cir. 2009).                          The district court

may    impose    any   condition      that       is      reasonably     related       to   the

relevant statutory sentencing factors, including the nature and

circumstances of the offense, the history and characteristics of

the defendant, the need to provide adequate deterrence, the need

to protect the public, and the need to provide the defendant

with     training,     medical     care,           or     treatment.      18     U.S.C.     §

3553(a); Armel, 585 F.3d at 186.

             After a complete review of the record in this case and

meaningful       consideration        of     our        recent    decision      in     United

States v. Rogers,       2012     WL        698890       (4th     Cir.    Mar.    6,    2012)

                                             2
(unpublished), we conclude that the district court did not abuse

its     discretion       in   imposing     the    challenged       conditions   of

supervised release.           Accordingly, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented    in   the    materials

before    the    court    and   argument     would   not     aid   the   decisional

process.

                                                                           AFFIRMED




                                         3